ry 7T '”"
NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
JOSEPH KEEFE AND MARGUERITE KEEFE, ET
AL.,
Plain,tiffs-Appellan.ts,
V.
UNITED STATES,
Defen,dan,ts-Appellees.
2008-5116, -5118, -5119, -512O, -5121, -5122, -5123, -5124,
-5125, -5126, -5127, -5128, -513O, -5131, ~5132, -5133,
-5134, -5135, -5136, -5137, -5138, -5140, -5141, -5142,
-5143, -5144, -5145, -5146, -5147, -5148, -5149, -5150,
-5151, -5152, -5154, -5155, -5156, -5157, -5158, -5159,
-5160, -5161, -5162, -5163, -5164, -5165, -5166, -5167,
-5168, -5169, -5170, -5171, and »51'72
Appea1s from the United States C0urt of Federa1
C1aims in various cases, Judge Lawrence J. B10ck.
ON MOTION
Bef0re LOURIE, MAYER, and DYK, C'ircu.it Judges.
DYK, Circuit Judge.
_ 0 R D E R

__ _
KEEFE V. US 2
The United States moves to summarily affirm the
judgments of the United States Court of Federal Claims
in the above-captioned appeals.* The appellants oppose.
The United States replies The appellants move to con-
tinue to stay these cases pending the disposition by the
United States Supreme Court of petitions for writ of
certiorari related to this court’s combined decision in Prati
v. United States, 2008-5117, 603 F.3d 1301 (Fed. Cir.
2010) and Deegan, v. Un,ited Stcctes, 2008-5129, 603 F.3d
1301. In the alternative, the appellants move to stay
these cases pending disposition of two additional repre-
sentative cases to resolve what appellants assert are
remaining unresolved issues = . _
On June 22, 2009, this court stayed proceedings in the
above-captioned cases pending disposition of two repre-
sentative cases, Prati v. United States, 2008-5117 and
Deegan v. Un£ted States, 2008-5129. In these two cases,
the taxpayers claimed that they were due refunds on two
grounds: first, they argued that the Internal Revenue
Service assessed tax and interest after the statute of
limitations expired Second, the taxpayers argued they
were due refunds of penalty interest paid because their
underpayments were not attributable to "tax motivated
transactions." This court affirmed the Court of Federal
C1aims’ determination that the taxpayers claims for
refunds were attributable to partnership items and thus
not within that court’s jurisdiction
Summary affirmance of a case is appropriate "when
the position of one party is so clearly correct as a matter
of law that no substantial question regarding the outcome
of the appeal exists.” Joshua v. United States, 17 F.3d
378, 380 (Fed. Cir. 1994). In the above-captioned cases,
the appellants claims are the same as the claims asserted
' For purposes of this order, we use a combined cap-
tion. The cases are not consolidated

. . j{_?_m_,
3 KEEFE v. US
in either Prati or Deegan. Based on our decision in Prati,
it is clear that summary affirmance is warranted in all
the above-captioned appeals. We see no basis for staying
these cases pending disposition of petitions for writ of
certiorari in Prati and Deegan.
Accordingly,
IT ls OaoEaED THAT:
(1) The appellants’ motions to continue the stay are
denied.
(2) The United States’ motions to summarily .afErm
are granted. pp
(3) Each side shall bear its own costs.
FOR THE COURT
DEC 0 9 2010 131 Jan H01-bay
Date J an Horbaly
Clerk
cc: Sallie W. Gladney, Esq.
Deborah K. Snyder, Esq.
s2O
FlLED
u.s. count 0F APPEAl.s FOR
ms FEnERAL crRcu1r
DEC 09 2010
JAN~|¢JRBALY
CLERK